Plaintiff in error, Bill Lamb, was convicted of assault and battery at the January, 1922, term of the county court of Nowata county, and his punishment fixed at a fine of $50 and confinement for 30 days in the county jail. From the judgment rendered on the verdict, February 1, 1922, an appeal was perfected by filing in this court on March 20, 1922, a petition in error with case-made. Plaintiff in error, by his counsel of record, has filed a motion to dismiss his appeal. The motion to dismiss is sustained, and the appeal herein is dismissed, and the cause remanded to the trial court, with direction to cause its judgment to be carried into execution. Mandate forthwith.